Case 18-12491-CSS Doc 2332 Filed 04/12/21 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF
DELAWARE
DELAWARE DIVISION

In re: PROMISE HOSPITAL OF DALLAS, INC.

Case number 18-12505-CSS
Taxpayer number: XXXXXXX7549

23 8
WITHDRAWAL OF 20 pw “TN
CLAIM # 1729 a2 7 =
ADMINISTRATIVE EXPENSE CLAIM eet, ~ m
wm
Name of Creditor: Texas Comptroller of Public Accounts aa* = oO
zo =
2. OR
os
Send notices to: Office of the Attorney General
Bankuptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548

Phone: 512-463-2173
1.

DATE OF CLAIM AND REQUEST: 03/10/2020

2. TOTAL AMOUNT OF CLAIM AND REQUEST: $ 10,457.89
FRANCHISE TAX CH. 171

3. DATE DEBT WAS INCURRED: 01/01/2019

4. THE CLAIM REFERENCED ABOVE IS HEREBY WITHDRAWN

Date: 03/30/2021

NS Cy
BYRON KEITH EVANS
Accounts Examiner

Revenue Accounting Division

Texas Comptroller of Public Accounts
512-463-4510

Penalty for presenting fraudulent claim: fine of up to $500,000 or imprisonment for up to 5
years, or both. 18 U.S.C. secs. 152 and 3571
Form VT-359 (Rev.8-19/7)

 
Case 18-12491-CSS Doc 2332 Filed 04/12/21 Page 2 of 2

 

RN
@ FILED
Se : 2
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS 99} APR 12 AM 11 2
PO.Box 13528 - Austin, TX 78711-3528 CLERK p?
Y COUR:
BANKRUPTCY Mare
US STRICT OF DELAWA
03/30/2021
Clerk

U.S. Bankruptcy Court
824 MARKET STREET, 3RD FL.
WILMINGTON DE 19801-3024

Re: Taxpayer # XXXXXXX7549
Bankruptcy Case # 18-12505-CSS
PROMISE HOSPITAL OF DALLAS, INC.

Enclosed is the State of Texas’ notice(s) of withdrawal for a Post-petition tax claim in the above-referenced
proceeding.

Enclosed is a second copy of the withdrawal(s). Please stamp this copy with the date filed and return it in
the enclosed self-addressed envelope.

The Office of the Attorney General is representing the Comptroller of Public Accounts in this proceeding.
Please direct all notices and correspondence to:

Office of the Attorney General
Bankruptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548

Thank you for your cooperation in this matter.
Sincerely,

Oywn evar I

BYRON KEITH EVANS

Accounts Examiner

Bankruptcy and Liens Section
Revenue Accounting Division

Enclosure

Form VT-360 (Rev.8-19/7)
